Case: 21-51069     Document: 00516426512         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 10, 2022
                                  No. 21-51069                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Rene Cante-Dondiego,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:21-CR-895-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Rene Cante-Dondiego appeals his conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). Cante-
   Dondiego argues that treating a prior felony or aggravated felony conviction
   that increases the statutory maximum under § 1326(b) as a sentencing factor,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51069     Document: 00516426512           Page: 2   Date Filed: 08/10/2022




                                    No. 21-51069


   rather than a separate element of the offense, violates the Constitution. He
   has filed an unopposed motion for summary disposition and a letter brief
   explaining that he has raised the issue only to preserve it for further review
   and correctly conceding that his argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Cante-Dondiego’s motion
   is GRANTED, and the judgment of the district court is AFFIRMED.




                                         2